The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           DETAILED ACTION
Status of Claims

Applicant’s submittal of claims 1-20 in the “Claims”, filed on 03/19/2021, is acknowledged by the Examiner. 
This office action considers claims 1-20 pending for prosecution.

Reason for Allowances
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a first gate electrode over the substrate, the first gate electrode comprising a first fill metal and a first work function metal layer wrapping around the first fill metal, the first fill metal comprising a first concave top surface; and a second gate electrode over the substrate and having a second fill metal and a second work function metal layer wrapping around the second fill metal, the second fill metal comprising a second concave top surface narrower than the first concave top surface, wherein a height difference between top ends of the first and second work function metal layers is less than a height difference between top ends of the first and second fill metals”, as recited in Claim 1, in combination with the remaining limitations of the claim.		
Claims 2-10, are allowed as those inherit the allowable subject matter from claim 1. 	
Regarding Claim 11: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a first gate dielectric layer; a first work function metal layer over the first gate dielectric layer; and a first fill metal over the first work function metal layer; a first dielectric cap layer over the first gate structure; a second gate structure over the substrate, wherein the second gate structure comprising: a second gate dielectric layer; a second work function metal layer over the second gate dielectric layer; and 30a second fill metal over the second work function metal layer, wherein a top surface of the second fill metal comprises convex portions and a concave portion between the convex portions; and a second dielectric cap layer over the second gate structure, wherein the second dielectric cap layer is in contact with the convex portions and the concave portion of the top surface of the second fill metal”, as recited in Claim 11, in combination with the remaining limitations of the claim.			
Claims 12-16, are allowed as those inherit the allowable subject matter from claim 11. 	
Regarding Claim 17: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a first gate dielectric layer; a first work function metal layer over the first gate dielectric layer; and a first fill metal over the first work function metal layer; a second gate structure over the substrate, wherein the second gate structure comprising: a second gate dielectric layer; a second work function metal layer over the second gate dielectric layer; and a second fill metal over the second work function metal layer, wherein a top surface of the second fill metal is higher than a top surface of the first fill metal; and a third gate structure over the substrate, wherein the third gate structure comprising: a third gate dielectric layer; and a third work function metal layer over the third gate dielectric layer, wherein the third gate structure is free of a material of the first fill metal and the second fill metal”, as recited in Claim 17, in combination with the remaining limitations of the claim.								Claims 18-20, are allowed as those inherit the allowable subject matter from claim 17. 	
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Patil et al. (US 10056303 B1; hereinafter Patil) 
Shen et al. (US 20200388707 A1; hereinafter Shen) 
Park et al. (US 20170287780 A1; hereinafter Park) 
Chang et al. (US 20160343706 A1; hereinafter Chang) 
Fan et al. (US 20150145057 A1; hereinafter Fan) 
Ramachandran et al. (US 20120139061 A1; hereinafter Ramachandran) 
Prior Art Patil teaches a replacement metal gates (RMGs), particularly for the fin field-effect transistor (FinFET)-based 10 nanometer (nm) and 7 nm technology nodes and beyond (C1 L6-12), wherein (Fig. 1A+; C4 L40+) an interlayer dielectric (ILD) over a silicon (Si) fin; first and second cavities in the ILD, each over and perpendicular to the Si fin; a high-K dielectric layer over the ILD and in each of the first and second cavities; a p-type work function (pWF) metal layer over the high-K dielectric layer in the first cavity, where the pWF metal layer has a first height above the fin; an n-type work function (nWF) metal layer in the first and second cavities over the high-K dielectric layer and the pWF metal layer; where the nWF metal layer to a second height, above an edge of the pWF metal layer; a barrier metal layer over the high-K dielectric layer and nWF metal layer; the first and second cavities with low resistive metal fill; and the barrier metal layer and the high-K dielectric layer has a third height, above an edge of the nWF metal layer. But, Prior Art Patil does not expressly teach a first gate electrode over the substrate, the first gate electrode comprising a first fill metal and a first work function metal layer wrapping around the first fill metal, the first fill metal comprising a first concave top surface; and a second gate electrode over the substrate and having a second fill metal and a second work function metal layer wrapping around the second fill metal, the second fill metal comprising a second concave top surface narrower than the first concave top surface, wherein a height difference between top ends of the first and second work function metal layers is less than a height difference between top ends of the first and second fill metals (claim 1); or a first gate dielectric layer; a first work function metal layer over the first gate dielectric layer; and a first fill metal over the first work function metal layer; a first dielectric cap layer over the first gate structure; a second gate structure over the substrate, wherein the second gate structure comprising: a second gate dielectric layer; a second work function metal layer over the second gate dielectric layer; and 30a second fill metal over the second work function metal layer, wherein a top surface of the second fill metal comprises convex portions and a concave portion between the convex portions; and a second dielectric cap layer over the second gate structure, wherein the second dielectric cap layer is in contact with the convex portions and the concave portion of the top surface of the second fill metal (claim 11); or a first gate dielectric layer; a first work function metal layer over the first gate dielectric layer; and a first fill metal over the first work function metal layer; a second gate structure over the substrate, wherein the second gate structure comprising: a second gate dielectric layer; a second work function metal layer over the second gate dielectric layer; and a second fill metal over the second work function metal layer, wherein a top surface of the second fill metal is higher than a top surface of the first fill metal; and a third gate structure over the substrate, wherein the third gate structure comprising: a third gate dielectric layer; and a third work function metal layer over the third gate dielectric layer, wherein the third gate structure is free of a material of the first fill metal and the second fill metal (claim 17).
Prior Art Shen teaches a replacement metal gate and structures for multi-gate transistor devices having a short channel and a long channel component ([0001]), wherein (Fig. 1+; [0021+]) first and second gate structures disposed in a dielectric layer above an active region, the first gate structure has a first width that is smaller than a second width of the second gate structure; a lower portion of the first gate structure having a first work-function material (WFM) layer, the first WFM layer having a top surface; a lower portion of the second gate structure having a second WFM layer, the second WFM layer having a top surface; and a first gate electrode disposed in the first WFM layer and a second gate electrode having a lower portion disposed in the second WFM layer, wherein the first gate electrode has a first width that is smaller than a second width of the second gate electrode;  a first and a second gate cap dielectric layers disposed on the lower portions of the first and second gate structures, respectively. But, Prior Art Shen does not expressly teach a first gate electrode over the substrate, the first gate electrode comprising a first fill metal and a first work function metal layer wrapping around the first fill metal, the first fill metal comprising a first concave top surface; and a second gate electrode over the substrate and having a second fill metal and a second work function metal layer wrapping around the second fill metal, the second fill metal comprising a second concave top surface narrower than the first concave top surface, wherein a height difference between top ends of the first and second work function metal layers is less than a height difference between top ends of the first and second fill metals (claim 1); or a first gate dielectric layer; a first work function metal layer over the first gate dielectric layer; and a first fill metal over the first work function metal layer; a first dielectric cap layer over the first gate structure; a second gate structure over the substrate, wherein the second gate structure comprising: a second gate dielectric layer; a second work function metal layer over the second gate dielectric layer; and 30a second fill metal over the second work function metal layer, wherein a top surface of the second fill metal comprises convex portions and a concave portion between the convex portions; and a second dielectric cap layer over the second gate structure, wherein the second dielectric cap layer is in contact with the convex portions and the concave portion of the top surface of the second fill metal (claim 11); or a first gate dielectric layer; a first work function metal layer over the first gate dielectric layer; and a first fill metal over the first work function metal layer; a second gate structure over the substrate, wherein the second gate structure comprising: a second gate dielectric layer; a second work function metal layer over the second gate dielectric layer; and a second fill metal over the second work function metal layer, wherein a top surface of the second fill metal is higher than a top surface of the first fill metal; and a third gate structure over the substrate, wherein the third gate structure comprising: a third gate dielectric layer; and a third work function metal layer over the third gate dielectric layer, wherein the third gate structure is free of a material of the first fill metal and the second fill metal (claim 17).
Prior Art Park teaches a first plurality of gate cavities in a first dielectric layer. A work function material layer is formed in the first plurality of gate cavities. A first conductive material is formed in at least a subset of the first plurality of gate cavities above the work function material layer to define a first plurality of gate structures. A first contact recess is formed in the first dielectric layer between two of the first plurality of gate structures. A second conductive material is formed in the first contact recess. The work function material layer is recessed selectively to the first and second conductive materials to define a plurality of cap recesses. A cap layer is formed in the plurality of cap recesses ([Abstract]), wherein (Fig. 2A+; [0021+]) a first plurality of gate cavities in a first dielectric layer; a work function material layer in said first plurality of gate cavities; a first conductive material in at least a subset of said first plurality of gate cavities above said work function material layer to define a first plurality of gate structures; a first contact recess in said first dielectric layer between two of said first plurality of gate structures; a second conductive material in said first contact recess; a plurality of cap recesses in said subset of said first plurality of gate cavities adjacent first and second upper surfaces of said first and second conductive materials, respectively; and a cap layer comprising dielectric material in said plurality of cap recesses. But, Prior Art Park does not expressly teach a first gate electrode over the substrate, the first gate electrode comprising a first fill metal and a first work function metal layer wrapping around the first fill metal, the first fill metal comprising a first concave top surface; and a second gate electrode over the substrate and having a second fill metal and a second work function metal layer wrapping around the second fill metal, the second fill metal comprising a second concave top surface narrower than the first concave top surface, wherein a height difference between top ends of the first and second work function metal layers is less than a height difference between top ends of the first and second fill metals (claim 1); or a first gate dielectric layer; a first work function metal layer over the first gate dielectric layer; and a first fill metal over the first work function metal layer; a first dielectric cap layer over the first gate structure; a second gate structure over the substrate, wherein the second gate structure comprising: a second gate dielectric layer; a second work function metal layer over the second gate dielectric layer; and 30a second fill metal over the second work function metal layer, wherein a top surface of the second fill metal comprises convex portions and a concave portion between the convex portions; and a second dielectric cap layer over the second gate structure, wherein the second dielectric cap layer is in contact with the convex portions and the concave portion of the top surface of the second fill metal (claim 11); or a first gate dielectric layer; a first work function metal layer over the first gate dielectric layer; and a first fill metal over the first work function metal layer; a second gate structure over the substrate, wherein the second gate structure comprising: a second gate dielectric layer; a second work function metal layer over the second gate dielectric layer; and a second fill metal over the second work function metal layer, wherein a top surface of the second fill metal is higher than a top surface of the first fill metal; and a third gate structure over the substrate, wherein the third gate structure comprising: a third gate dielectric layer; and a third work function metal layer over the third gate dielectric layer, wherein the third gate structure is free of a material of the first fill metal and the second fill metal (claim 17).
Prior Art Chang teaches a FinFET device structure is provided. The FinFET device structure includes an isolation structure formed over a substrate and a fin structure formed over the substrate. The FinFET device structure includes a first gate structure and a second gate structure formed over the fin structure, and the first gate structure has a first width in a direction parallel to the fin structure, the second gate structure has a second width in a direction parallel to the fin structure, and the first width is smaller than the second width ([Abstract]), wherein (Fig. 1A+; [0013+]) a fin structure over a substrate; forming an inter-layer dielectric (ILD) structure over the substrate; a first trench and a second trench in the ILD structure; a first gate dielectric layer in the first trench and a second gate dielectric layer in the second trench; a first work function layer in the first trench and a second work function layer in the second trench; a first gate electrode layer over the first work function layer and a second gate electrode layer over the second work function layer; and a lowered portion of the first work function layer and a lowered portion of the second work function layer by an etching process. But, Prior Art Chang does not expressly teach a first gate electrode over the substrate, the first gate electrode comprising a first fill metal and a first work function metal layer wrapping around the first fill metal, the first fill metal comprising a first concave top surface; and a second gate electrode over the substrate and having a second fill metal and a second work function metal layer wrapping around the second fill metal, the second fill metal comprising a second concave top surface narrower than the first concave top surface, wherein a height difference between top ends of the first and second work function metal layers is less than a height difference between top ends of the first and second fill metals (claim 1); or a first gate dielectric layer; a first work function metal layer over the first gate dielectric layer; and a first fill metal over the first work function metal layer; a first dielectric cap layer over the first gate structure; a second gate structure over the substrate, wherein the second gate structure comprising: a second gate dielectric layer; a second work function metal layer over the second gate dielectric layer; and 30a second fill metal over the second work function metal layer, wherein a top surface of the second fill metal comprises convex portions and a concave portion between the convex portions; and a second dielectric cap layer over the second gate structure, wherein the second dielectric cap layer is in contact with the convex portions and the concave portion of the top surface of the second fill metal (claim 11); or a first gate dielectric layer; a first work function metal layer over the first gate dielectric layer; and a first fill metal over the first work function metal layer; a second gate structure over the substrate, wherein the second gate structure comprising: a second gate dielectric layer; a second work function metal layer over the second gate dielectric layer; and a second fill metal over the second work function metal layer, wherein a top surface of the second fill metal is higher than a top surface of the first fill metal; and a third gate structure over the substrate, wherein the third gate structure comprising: a third gate dielectric layer; and a third work function metal layer over the third gate dielectric layer, wherein the third gate structure is free of a material of the first fill metal and the second fill metal (claim 17).
Prior Art Fan teaches a multi-channel semiconductor device includes a first and second gate channels formed in a semiconductor substrate. The first gate channel has a first length and the second gate channel has a second length greater than the first length ([Abstract]), wherein (Fig. 1+; [0028+]) a first gate channel formed in a semiconductor substrate and a second gate channel formed in the semiconductor substrate, the first gate channel having a first length and the second gate channel having a second length greater than the first length; a gate dielectric layer formed in the first and second gate channels; a first plurality of work function metal layers formed on the gate dielectric layer of the first gate channel and a second plurality of work function metal layers formed on the gate dielectric layer of the second gate channel; a barrier layer formed on each of the first plurality of work function metal layers, the second plurality of work function metal layers and the gate dielectric layer; and metal gate stacks formed on of the barrier layer, the barrier layer being interposed between the metal gate stacks and the gate dielectric layer. But, Prior Art Fan does not expressly teach a first gate electrode over the substrate, the first gate electrode comprising a first fill metal and a first work function metal layer wrapping around the first fill metal, the first fill metal comprising a first concave top surface; and a second gate electrode over the substrate and having a second fill metal and a second work function metal layer wrapping around the second fill metal, the second fill metal comprising a second concave top surface narrower than the first concave top surface, wherein a height difference between top ends of the first and second work function metal layers is less than a height difference between top ends of the first and second fill metals (claim 1); or a first gate dielectric layer; a first work function metal layer over the first gate dielectric layer; and a first fill metal over the first work function metal layer; a first dielectric cap layer over the first gate structure; a second gate structure over the substrate, wherein the second gate structure comprising: a second gate dielectric layer; a second work function metal layer over the second gate dielectric layer; and 30a second fill metal over the second work function metal layer, wherein a top surface of the second fill metal comprises convex portions and a concave portion between the convex portions; and a second dielectric cap layer over the second gate structure, wherein the second dielectric cap layer is in contact with the convex portions and the concave portion of the top surface of the second fill metal (claim 11); or a first gate dielectric layer; a first work function metal layer over the first gate dielectric layer; and a first fill metal over the first work function metal layer; a second gate structure over the substrate, wherein the second gate structure comprising: a second gate dielectric layer; a second work function metal layer over the second gate dielectric layer; and a second fill metal over the second work function metal layer, wherein a top surface of the second fill metal is higher than a top surface of the first fill metal; and a third gate structure over the substrate, wherein the third gate structure comprising: a third gate dielectric layer; and a third work function metal layer over the third gate dielectric layer, wherein the third gate structure is free of a material of the first fill metal and the second fill metal (claim 17).
Prior Art Ramachandran teaches semiconductor structures, and particularly to a metal-oxide-semiconductor field effect transistor (MOSFET) having a self-aligned contact structure ([0001]), wherein (Fig. 1+; [0022+]) a gate electrode located on a semiconductor substrate; a planarization dielectric layer laterally surrounding said gate electrode, wherein a top surface of said gate electrode is recessed relative to a top surface of said planarization dielectric layer; a dielectric gate spacer laterally surrounding said gate electrode and is laterally surrounded by said planarization dielectric layer, wherein said contact via structure is spaced from said gate electrode by said etch stop layer and said dielectric gate spacer; an etch stop layer contiguously located on said recessed top surface of said gate electrode and said top surface of said planarization dielectric layer, wherein said etch stop layer includes a first portion located on said planarization dielectric layer and a second portion located on said gate electrode and having a vertically offset bottom surface relative to an interface between said planarization dielectric layer and said first portion; a contact-level dielectric layer overlying said planarization dielectric layer; and a contact via structure extending through said contact-level dielectric layer, said etch stop layer, and said planarization dielectric layer, wherein a portion of said contact via structure overlies said gate electrode and is vertically spaced by said second portion of said etch stop layer. But, Prior Art Ramachandran does not expressly teach a first gate electrode over the substrate, the first gate electrode comprising a first fill metal and a first work function metal layer wrapping around the first fill metal, the first fill metal comprising a first concave top surface; and a second gate electrode over the substrate and having a second fill metal and a second work function metal layer wrapping around the second fill metal, the second fill metal comprising a second concave top surface narrower than the first concave top surface, wherein a height difference between top ends of the first and second work function metal layers is less than a height difference between top ends of the first and second fill metals (claim 1); or a first gate dielectric layer; a first work function metal layer over the first gate dielectric layer; and a first fill metal over the first work function metal layer; a first dielectric cap layer over the first gate structure; a second gate structure over the substrate, wherein the second gate structure comprising: a second gate dielectric layer; a second work function metal layer over the second gate dielectric layer; and 30a second fill metal over the second work function metal layer, wherein a top surface of the second fill metal comprises convex portions and a concave portion between the convex portions; and a second dielectric cap layer over the second gate structure, wherein the second dielectric cap layer is in contact with the convex portions and the concave portion of the top surface of the second fill metal (claim 11); or a first gate dielectric layer; a first work function metal layer over the first gate dielectric layer; and a first fill metal over the first work function metal layer; a second gate structure over the substrate, wherein the second gate structure comprising: a second gate dielectric layer; a second work function metal layer over the second gate dielectric layer; and a second fill metal over the second work function metal layer, wherein a top surface of the second fill metal is higher than a top surface of the first fill metal; and a third gate structure over the substrate, wherein the third gate structure comprising: a third gate dielectric layer; and a third work function metal layer over the third gate dielectric layer, wherein the third gate structure is free of a material of the first fill metal and the second fill metal (claim 17).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898